DETAILED ACTION

Status of Claims
	Claims 28 and 31-47 are pending. Claim 28 is amended and claim 33 is canceled. Claims 28, 31, 32 and 34-47 are pending.

Response to Arguments	
	Applicant’s arguments with regard to the 101 rejection have been considered but are not persuasive. 
	Applicant argues the Office impermissibly characterized effectively the entire claim as abstract leaving nothing left to integrate the abstract idea. 
	The examiner has addressed this issue previously and requested the applicant provide evidence that the Office’s characterization of the abstract idea is improper. The applicant responds by providing an opinion that the Office’s guidance forbids such characterization.
	The examiner calls the applicant’s attention to Example 37 of the subject matter eligibility examples. In the analysis of claim 3, essentially the entire claim is considered abstract except for the generic computer elements. See the analysis below.

    PNG
    media_image1.png
    773
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    747
    624
    media_image2.png
    Greyscale

	As seen in this example, applicant’s position that the Office cannot characterize an entire claim as abstract, except for the computer elements, is false. Step 2A describes both the determining and the ranking limitations as abstract. Although claim 3 
	The applicant has also amended claim 28 with the elements of previous claim 33. As claim 33 was previously included in the eligibility analysis and also rejected, the amendment of claim with the subject matter of claim 33 does not overcome the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claim(s) 28, 31, 32 and 34-47 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
28. A computational device that issues an annuity structure having multiple income start dates, the annuity structure comprising a base portion segment and at least one secondary portion segment, the computational device comprising:
	a data storage containing data relating to one or more annuity structures;
	an input that receives an electronic request, via a network, for an annuity structure having multiple income payout start dates;
	a processor, coupled to the data storage and the input and programmed to:
		automatically generate, responsive to the electronic request and by the 	processor, an annuity structure comprising:
			a base portion segment, where the base portion segment is a 			functional annuity having a first annuity schedule with an annuity 				commencement date where the annuity transitions from a deferred 				status to an immediate status; and
a plurality of secondary portional segments, where each secondary portional segment is a functional annuity having its own discrete secondary annuity schedule and a portion exercise income date that is independent of the annuity commencement date for the annuity
structure, with each having a portional income exercise date comprising one of a date that is prior to the annuity commencement date and a date that is after the annuity commencement date;
			where the base portion segment and each of the secondary 				portional segments each operate as its own annuity;
			the base portion segment and the plurality of secondary portional 			segments being included together in a single contract; and
		electronically issue, by the processor, the annuity structure to an annuity 			holder; 
			the base portion segment constituted by an accumulation period 			coinciding with the deferred status, and wherein the accumulation period 	includes one or more investment decisions, the annuity commencement date, 	and a 	payout period comprising periodic payments;
		each of the secondary portional segments constituted by an accumulation 	period wherein the accumulation period includes one or more investment 	decisions, the portional income exercise date, and a payout period, coinciding 	with the immediate status, comprising periodic payments;
		the periodic payments during the payout period for each secondary 	portional segment with a portional income exercise date prior to the annuity 	commencement date for a time period after the portional income exercise dates 	but before the annuity commencement date are transferred to one of the base 	portion segment or one of the other secondary portional segment that has not 	reached its payout period without causing a transition of the base portion from a 	deferred status to an immediate status and thereby avoiding triggering a taxation 	realization event;		
		the periodic payments from the secondary portional segments with 	portional income exercise dates after the annuity commencement date, after the 	portional income exercise date and after the annuity commencement date are 	transferred directly to an annuity owner; and
		wherein the annuity commencement date of the base portion segment 	effects cash flow of both the base portion segment and the secondary portion 	segment.

36. A process, implemented on a computational device, for issuing an annuity structure having multiple income start dates, the annuity structure comprising a base portion segment and at least one secondary portion segment, the process comprising the steps of:
	receiving, via an input, a request for the annuity structure, where the request includes financial requirements for the annuity structure;	
	determining an annuity schedule for each of the base portion segment and at least one secondary portion segment;
	creating the annuity structure based on the determined annuity schedules; and
	issuing the annuity structure to an annuity holder; and
	wherein the base portion segment and at least one secondary portion segment are all included under a single contract; and
	the annuity structure has an annuity commencement date of the base portion segment under the contract, the annuity commencement date of the base portion segment effecting cash flow of both the base portion segment and the secondary portion segment, and 
	the annuity structure having an annuity commencement date of the secondary portion segment under the contract; and
	the base portion segment constituted by an accumulation period wherein the accumulation period includes one or more investment decisions, followed by a payout period comprising periodic payments after the annuity commencement date;
	the secondary portion segment constituted by an accumulation period wherein the accumulation period includes one or more investment decisions, followed by a payout period comprising periodic payments after a portional income exercise date that is prior to the annuity commencement date, 
	the periodic payments from the secondary portion segment, after the portional income exercise date but before the annuity commencement date are transferred to the base portion segment without causing a transition of the base portion from a deferred status to an immediate status and thereby avoiding triggering a taxation realization event; and
	the periodic payments from the secondary portion segment, after the portional income exercise date and after the annuity commencement date are transferred directly to an annuity owner; and
	wherein the annuity commencement date of the base portion segment effects cash flow of both the base portion segment and the secondary portion segment.

44. A computer readable medium, implemented on a computational device, having code for causing a process, performed by the computational device, to issue an annuity structure having multiple income start dates, the annuity structure comprising a
base portion segment and at least one secondary portion segment, the computer readable medium being non-transitory, the computer readable medium comprising:
	code, implemented by the computational device, that receives a request for the annuity structure, where the request includes financial requirements for the annuity structure;
	code, implemented by the computational device, that determines the annuity schedule for each of the base portion segment and at least one secondary portion segment;
	code, implemented by the computational device, that creates the annuity structure based on the determined annuity schedules; and
	code, implemented by the computational device, that issues the annuity structure to an annuity holder; and	
	wherein the base portion segment and at least one secondary portion segment are all included in a single contract; and
	the base portion segment constituted by an accumulation period wherein the contract is in a deferred status, and wherein the accumulation period includes one or more investment decisions, an annuity commencement date, and a payout period comprising periodic payments;
	the secondary portion segment constituted by an accumulation period wherein the accumulation period includes one or more investment decisions, a portional income exercise date that is prior to the annuity commencement date, and a payout period comprising periodic payments;
	the periodic payments from the secondary portion segment, after the portional income exercise date but before the annuity commencement date are transferred to the base portion segment without causing a transition of the base portion from a deferred status to an immediate status and thereby avoiding triggering a taxation realization event; and
	the periodic payments from the secondary portion segment, after the portional income exercise date and after the annuity commencement date are transferred directly to an annuity owner; and
	wherein the annuity commencement date of the base portion segment effects cash flow of both the base portion segment and the secondary portion segment.

	The abstract idea (all except the underlined items) is related to certain methods of organizing human activity, commercial or legal interactions including agreements in the form of contracts because an annuity is a contract and the claims represent the request for, form of and issuance of a contract. This judicial exception is not integrated 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations do not add anything that is not well-understood, routine and conventional activity in the field, i.e., the data storage, input and processor perform routine processes, storing data, inputting data and generating data which are unquestionably well-understood (receiving or transmitting data over a network, Symantec, storing and retrieving information in memory or determining a price, Versata, and determining an estimated outcome and setting a price, OIP Techs.
	The dependent claims continue to describe the structure of the contract and therefore do not add anything more to the claims that was not already analyzed in the independent claim(s).




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.